                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 EASTERN DIVISION

DEVAN D. WIGGINS
ADC #156573                                                                            PLAINTIFF

v.                                Case No. 2:18-cv-00117-KGB

WENDY KELLEY, Director
Arkansas Department of Correction, et al.                                           DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that plaintiff

Devan D. Wiggins’ complaint, amended complaint, and second amended complaint are dismissed

without prejudice.

       So adjudged this the 12th day of July, 2019.


                                                            _____________________________
                                                            Kristine G. Baker
                                                            United States District Judge
